On ti-ie Merits.
Our attention is first directed to the objection which plaintiffs urge against the legality of the tax claimed against them, that the same property had for the year 1900 been included in the assessment made of the Magnolia plantation in the name of its owner, Mrs. Humphreys, and she had paid that tax. That under the express provisions of Act No. 170 of 1898 the same property could not be taxed twice in the same year. They urge that if the right which they acquired under their contract with Mrs. Humphreys was a right of ownership in the trees themselves, they having formed part of the plantation on the first of January, 1900, and having been taxed with that property, could not become again subject to taxation in their name for that year, because they may have become detached later in the year from the land and sold to them. • They contend that they did not belong to them on the first of January, and that when they acquired them after that date they had been included in the assessment of the Magnolia plantation and the taxes on the same had been paid and they were not liable to taxation.
If that proposition be sustained, it disposes of the taxes for the year 1900 and of all other issues raised by the pleadings, for if the trees had already been assessed as part of the plantation in the name of its owner, Mrs. Humphreys, as owner, they could not be assessed a second time that year in the name of the plaintiffs.
*707It is urged by the appellees that the plaintiffs have no interest in that matter, but it is very clear that they have, for the liability of themselves on that and their other movable property to taxation for 1900, under Article 233 of the Constitution of 1898, is dependent upon the solution of that question. (Schlater vs. Brodus, 3 N. S. 324.)
In Southern Insurance Co. vs. Board of Assessors, 49 Ann. 401, this court held that “the levying of taxes is for the calendar year,” and the “assessment of property” for the purpose of levying the annual taxes is likewise for the calendar year. So when the law provides that the assessment is to begin on the 2nd of January, and be completed on the 1st of March, it contemplates an assessment on the basis of the condition of thing's existing on the 1st of January.
The application of the doctrine of that case to the facts of the present one protects the plaintiffs and their movable property from taxation upon the trees on Magnolia plantation in the year 1900, and the trees themselves from taxation other than that for which they were liable on the 1st of January, 1900, as forming part of that plantation.
For the reasons assigned, it is hereby ordered, adjudged and decreed that the judgment appealed from be and the same is hereby annulled, avoided and reversed, and it is now ordered, adjudged and decreed that the taxes for the year 1900, assessed in the name of the plaintiffs on a lot of cypress trees on the Magnolia plantation in the Parish of Terrebonne, by reason of their having acquired the ownership of the same under the contract made between themselves and Mrs. Humphreys on the 20th of February, 1900, by act before Edwin Clarence Wurzlow, notary public in and for the Parish of Terrebonne, be and the same are illegal, null and void, not due by the plaintiffs under the said assessment, the said trees having been included in the assessment for the year 1900 of the Magnolia plantation of which they formed part at that time, and not being subject to taxation a second time for the year. It is ordered that the said taxes be not enforced under that assessment, which is hereby declared null and void and ordered to be erased from the records. It is ordered that the appellees pay the costs in both courts.